Case 1:19-cv-05331-JSR Document 92 Filed 07/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SCOTT GUNNELLS,
Plaintiff, 19-cv-5331 (JSR)
-against- ORDER

MICHAEL JOSEPH TEUTUL, et
al.,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.Jd.

The Court hereby orders defendants Joseph Teutul, Paul
Teutul, and Orange County Choppers, Inc. to pay plaintiff Scott
Gunnells $11,588.50 in costs and attorneys’ fees incurred in moving
for and enforcing the February 18, 2020 default judgment in the

above-captioned case. Defendants must do so by July 31, 2020.

 

 

SO ORDERED.
Dated: New York, NY Sk.
oA
July 16, 2020 JED S. RAKOFF, U.S.D.Jd.

 

 

 
